Citation Nr: 0725129	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  00-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
lung disorder secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1957 to April 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This matter was last before the Board in March 2006 when it 
was remanded for further development.  That development has 
now been completed, and the matter is now ready for appellate 
consideration. 


FINDINGS OF FACT

The veteran's lung disorder has not manifested by FEV-1 
levels below 67 percent predicted, FEV-1/FVC levels below 61 
percent predicted, DLCO (SB) levels below 62 percent 
predicted, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, maximum exercise capacity less than 
15 ml/kg/min oxygen consumption, or acute respiratory failure 
and he has never required outpatient oxygen therapy for his 
lung disorder.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a lung 
disorder secondary to asbestos exposure are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Code 6604 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished in 
letters dated in March 2004 and April 2006.  These letters 
also informed the veteran that the evidence should show that 
his service-connected disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran was 
provided adequate notice of these elements in the April 2006 
letter.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in a November 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine).  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters dated in March 2004 and April 2006 
from the RO generally advised the veteran to provide any 
other evidence or information that would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA records and all private 
records identified by the veteran and for which he requested 
VA's assistance to obtain.  He has not requested VA's 
assistance in obtaining any other evidence.  Also, the 
veteran has been provided several VA examinations to address 
the severity of his disability, and further assessment is not 
necessary to make a decision on the appeal. 

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

The veteran's lung disorder has been assigned a 30 percent 
rating under 38 C.F.R.  
§ 4.97, Diagnostic Code 6604.  A 30 percent rating is 
warranted for Forced Expiratory Volume in one second (FEV-1) 
of 56 to 70 percent predicted, or a ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC ) of 56 to 70 percent, or a 
diffusion capacity of the lungs for carbon monoxide, single 
breath (DLCO (SB)) of 56 to 65 percent predicted.  

The next higher rating of 60 percent is warranted if the 
following findings are demonstrated: a FEV-1 of 40 to 55 
percent predicted, a FEV-1/FVC of 40 to 55 percent, a DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit). Id. 
 
The maximum, 100 percent, rating is warranted for an FEV-1 of 
less than 40 percent predicted, a FEV-1/FVC of less than 40 
percent predicted, a DLCO (SB) of less than 40 percent 
predicted, maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy. Id. 

VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006.  VA added provisions 
that clarify the use of pulmonary function tests (PFTs) in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
PFTs are required to evaluate respiratory conditions except 
in certain situations.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as 
the examiner states why the DLCO (SB) test would not be 
useful or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should 
generally be based on the PFTs.  Post- bronchodilator studies 
are required when PFTs are done for disability evaluation 
purposes with some exceptions; when evaluating based on PFTs.  
Post-bronchodilator results are to be used unless they are 
poorer than the pre-bronchodilator results, then the pre-
bronchodilator values should be used for rating purposes.  
When the results of different PFTs (FEV- 1, FVC, etc.) are 
disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used 
for evaluation, and if the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.
 
The RO has not had the opportunity to review the veteran's 
claim under the new regulatory changes.  However, after 
review of the regulatory changes which affect the current 
claim, the Board concludes that all regulatory changes 
pertinent to this claim are non-substantive in nature, and 
merely interpret already existing law. Given the non-
substantive nature of the regulatory changes, the Board finds 
that the veteran will not be prejudiced by consideration of 
his claim, and a remand is therefore unnecessary.  The Board 
finds that it may proceed with a decision on the merits of 
the veteran's claim, with consideration of the new regulatory 
changes, without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

In terms of evaluating the veteran's lung disorder, the Board 
notes that the veteran filed his claim for an increased 
evaluation on January 27, 2000.  Accordingly, the Board will 
review the medical evidence of record dating back to January 
27, 1999, to ascertain whether an increased evaluation is 
warranted.  See 38 C.F.R. § 3.400(o)(2) (2006).

Of record is a March 1999 PFT.  At the time, the veteran's 
FEV-1 was 84 percent of what was predicted and his FEV-1/FVC 
was 88 percent of what was predicted.  The DLCO (SB) was 73 
percent of what was predicted. 

Of record is a September 1999 X-ray report of the chest.  The 
report states that there is cardiomegaly and old healed 
granulomatous disease.  Pleural plaques were noted 
bilaterally.  Some scarring and fibrosis was noted, but no 
overt heart failure.  No infiltration was noted.  The 
impression was of cardiomegaly with pleural plaques and 
calcification in the diaphragmatic pleura and old healed 
granulomatous disease.  An X-ray report of December 1999 
contains similar findings. 

Of record is a January 2000 PFT.  At the time, the veteran's 
FEV-1 was 81 percent of what was predicted and his FEV-1/FVC 
was 88 percent of what was predicted.  The DLCO (SB) was 86 
percent of what was predicted.

A radiologic consult report dated in February 2000 notes 
suboptimal respiration and cardiomegaly which partly could be 
contributed by sub optimal inspiration.  Clinical correlation 
with heart failure was suggested.  Some interstitial changes 
were noted in the lungs bilaterally and were more marked 
since the prior examination.  

An April 2000 cardiac blood pool scan noted that both the 
left and right ventricles contracted normally.  The 
impression was of normal left ventricular systolic function.  
A May 2000 radiographic report of the chest noted that the 
heart silhouette was of normal size and contour.  It also 
noted that the aorta was unremarkable.  A July 2000 
radiographic report of the chest revealed that the heart and 
pulmonary vasculature were normal.  

In December 2000 the veteran once again received a PFT at the 
VAMC.  At the time, the veteran's FEV-1 was 75.6 percent of 
what was predicted and his FEV-1/FVC was 69 percent of what 
was predicted.  The DLCO (SB) test was not performed.

The next PFT that the veteran received is dated in June 2003.  
At the time, the veteran's FEV-1 was 73.3 percent of what was 
predicted and his FEV-1/FVC was 68 percent of what was 
predicted.  The DLCO (SB) test was not performed.

A July 2004 radiologic report notes pleural thickening along 
the right lateral chest wall and right basal pleural 
calcifications suggesting the possibility of exposure to 
asbestos in the past.  Prominent bilateral interstitial lung 
markings, but no active infiltrations, were identified.  

In January 2005 the veteran once again was provided PFT by 
the VA medical center.  At the time, the veteran's FEV-1 was 
73 percent of what was predicted and his FEV-1/FVC was 91 
percent of what was predicted.  The DLCO (SB) was 62 percent 
of what was predicted.

In February 2005, the veteran was seen at the VA medical 
center for a pulmonary consult.  At the time, the examiner 
noted asbestos exposure, as seen with pleural plaques, but 
that the veteran did not have asbestosis.  He also noted that 
the veteran was a former smoker, who had quit 12 years prior.  
At this time, the examiner also diagnosed chronic obstructive 
pulmonary disease (COPD).  Treatment records following this 
visit continue a diagnosis of COPD.  

Of record, is a March 2006 PFT provided by the VA medical 
center.  At the time, the veteran's FEV-1 was 71 percent of 
what was predicted and his FEV-1/FVC was 79 percent of what 
was predicted.  The DLCO (SB) test was not performed.

The last PFT of record is dated in April 2006 and was given 
by the VA medical center.  At the time, the veteran's FEV-1 
was 67 percent of what was predicted and his FEV-1/FVC was 61 
percent of what was predicted.  The DLCO (SB) test was not 
performed.

Analysis

An evaluation in excess of 30 percent for the veteran's lung 
disorder is not established.  With respect to the criteria 
for a 100 percent evaluation, the Board notes that the 
veteran's FEV-1, FEV-1/FVC and DLCO (SB) have never measured 
less than 40 percent predicted.  The lowest that the FEV-1 
has measured is 67 percent of predicted.  Likewise, FEV-1/FVC 
and DLCO (SB) have measured at their lowest 61 and 62 of 
predicted, respectively.  Moreover, while the record shows 
some debate regarding cardiac involvement, later examinations 
from April to July 2000, showed that there were no 
irregularities of the heart.  Thus, the Board fails to find 
evidence of cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization).  There is also no 
indication of maximum exercise capacity less than 15 
ml/kg/min oxygen consumption, acute respiratory failure or 
that the veteran required outpatient oxygen therapy for his 
lung disorder.  Similarly, an evaluation of 60 percent is not 
warranted because, as stated above, FEV-1, FEV-1/FVC and DLCO 
(SB) have never fallen within the 40 to 55 percent predicted 
range.  For these reasons, an evaluation in excess of 30 
percent is not warranted.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the regular 
schedular criteria are adequate to evaluate his disability.  
There is no objective evidence that veteran's lung disorder 
is productive of marked interference with employment.  There 
is also no indication that his lung disorder necessitates 
frequent periods of hospitalization.  The veteran has never 
been hospitalized for this ailment.  Thus, the Board will not 
consider referral for consideration of an extraschedular 
rating.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
lung disorder secondary to asbestos exposure is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


